[ex101063019v2001.jpg]
DEAN FOODS COMPANY EXECUTIVE DEFERRED COMPENSATION PLAN DEAN FOODS COMPANY
POST-2004 EXECUTIVE DEFERRED COMPENSATION PLAN TERMINATION AND LIQUIDATION OF
PLANS WHEREAS, prior to 2005 Dean Foods Company (the “Company”) had adopted the
Dean Foods Company Executive Deferred Compensation Plan (the “Pre-2005 Plan”);
WHEREAS, in connection with the enactment of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), the Company decided to limit
the Pre-2005 Plan to deferrals with respect to periods prior to 2005, and
adopted the Dean Foods Company Post-2004 Executive Deferred Compensation Plan
(the “Post- 2004 Plan”) to record amounts deferred with respect compensation
earned in respect of services after 2004; WHEREAS, the Pre-2005 Plan is a
grandfathered plan, not subject to the provisions of Section 409A, WHEREAS, the
Post-2004 Plan was designed to satisfy the requirements imposed with respect to
deferred compensation subject to the provisions of Section 409A; WHEREAS, the
Company has determined to terminate and liquidate each of the Pre-2005 Plan and
the Post-2004 Plan; WHEREAS, being a grandfathered plan, not subject to the
provisions of Section 409A, the Pre-2005 Plan may be terminated and liquidated
solely in accordance with its terms; WHEREAS, being subject to the provisions of
Section 409A, the Post-2004 Plan must be terminated and liquidated in accordance
with the regulations promulgated under the provisions of Section 409A; WHEREAS,
pursuant to Article XI of each of the Pre-2005 Plan and the Post- 2004 Plan, the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) has the power to amend or terminate each such Plan; WHEREAS, the
Committee has delegated its authority to administer each such Plan, including
its authority pursuant to Article XI of each such Plan to amend and to terminate
the Plan, to certain designated officers of the Company; 1005222103v1



--------------------------------------------------------------------------------



 
[ex101063019v2002.jpg]
NOW, THEREFORE, the designated officers of the Company have adopted the
following resolutions: RESOLVED, that pursuant to Article XI thereof, the
Pre-2005 Plan is hereby terminated effective as of May 1, 2019, and the amounts
credited to the accounts of each participant or beneficiary thereunder shall be
distributed immediately, but in no event later than 30 days, following such
termination date; RESOLVED FURTHER, that pursuant to Article XI thereof, the
Post-2005 Plan is hereby terminated, in accordance with the provisions of Treas.
Reg. §1.409A- 3(j)(4)(ix)(C), effective as of May 1, 2019 (the “Termination
Date”), and except as otherwise provided in the amendment to the Post-2004 Plan
referenced in the following resolution, the amounts credited to the accounts of
each participant or beneficiary thereunder shall be distributed on, or within 30
days following, May 1, 2020 (May 1, 2020 hereafter referred to as the
“Liquidation Date”); RESOLVED FURTHER, that to assure that the termination of
the Post-2005 Plan is effected in accordance with the provisions of Treas. Reg.
§1.409A-3(j)(4)(ix)(C), pursuant to Article XI thereof, the Post-2005 Plan is
hereby amended, in the manner set forth in the attached Termination and
Liquidation Amendment; RESOLVED, FURTHER, as a condition to the termination and
liquidation of the Post-2005 Plan in accordance with the provisions of Treas.
Reg. §1.409A-3(j)(4)(ix)(C), the Company hereby terminates and liquidates for
itself, and acting as the controlling shareholder of each of its subsidiaries,
on substantially comparable terms and conditions to those set forth in the
Termination and Liquidation Amendment, each agreement, method, program and other
arrangement (the “Terminated Arrangements”) sponsored the Company and each of
its subsidiaries that would be deemed to be a service recipient with the Company
under Treas, Reg. §1.409A-1(g) (the “Company Service Recipients”); and RESOLVED,
FURTHER, as a further condition to the termination and liquidation of the
Post-2005 Plan in accordance with the provisions of Treas. Reg. §1.409A-
3(j)(4)(ix)(C), the Company agrees and acknowledges that, prior to May 1, 2022,
neither the Company nor any other Company Service Recipient may establish any
new deferred compensation plan that would be deemed to be aggregated with this
Plan or any other Terminated Arrangement under the provisions of Treas. Reg.
§1.409A-1(c); and RESOLVED, FURTHER, that each of the officers of the Company
be, and each of them hereby is, in the name of and on behalf of the Committee
authorized and empowered to carry out the purposes and intent of the each of the
foregoing resolutions, 2 1005222103v1



--------------------------------------------------------------------------------



 
[ex101063019v2003.jpg]
including executing documents that bind the Company, as any such officer shall
deem to be necessary or appropriate to carry out the purposes and intent of each
of the foregoing resolutions. IN WITNESS WHEROF, the officers of the Company
designated by the Committee to administer and amend each of the Pre-2005 Plan
and the Post-2004 Plan have caused these resolutions to be adopted on behalf of
the Company on this 9th day of May, 2019. DEAN FOODS COMPANY ______/s/ Jose
Motta______________ By: Jose Motta, Senior Vice President Human Resources
______/s/ Mike Adams____________ By: Mike Adams, Vice President Benefits & HR
Systems 3 1005222103v1



--------------------------------------------------------------------------------



 